Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed September 5, 2022 has been entered.  Claims 1-9 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

4.	Claims 1-9 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 4, and 5), a machine (claim 2, 6, and 7) and a manufacture (claims 3, 8, and 9); where the machine and the manufacture are substantially directed to the subject matter of the process (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method of developing an insurance code set, wherein the method comprises the steps of:
accessing the tabular format and assigning a code to each entry, thereby developing an insurance code set.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles (e.g., insurance -- here, assigning a code to identify insurance data sets). In other words, the claims recite a process for creating codes that identify specific data corresponding to an insurance claim. Such a process falls under the category of fundamental economic principles regarding insurance.

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a data ingestion tool and a plurality of databases). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
	Additionally, claim 1 recites the limitation, “translating each claim event into one or more sentences using a natural language processing model.” This limitation merely states that the method comprises a step for utilizing a natural language processing (NLP) model to translate claim data. However, this similarly amounts to no more than merely applying generic computer components to implement the abstract idea on a computer. The NLP model is recited on Page 7 of the applicant’s specification. However, the specification does not provide any additional detail regarding the structure of the NLP model or how it functions. Therefore, as stated above, this amounts to no more than merely applying generic NLP technology to implement the abstract idea on a computer. 
	Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitation:
using one or more data ingestion tools to identify and extract claim events from available databases, wherein the claim events are related to business risks, and wherein the business risks comprise startup company risks, and wherein the data ingestion tools are used continuously or in real time.
	This limitation merely states that the method comprises a step for gathering data relating to a claim from a database. Simply stating that a device retrieves data in real time does not amount to an improvement to any technology or technological field. The claims do not provide any detail regarding how the data is gathered in real time, or how the functionality of the data ingestion technology has been improved. Rather, this limitation simply provides a generic recitation that the data is gathered in real-time. Therefore, this limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
Claim 1 also recites the following limitation:
storing the one or more sentences in a database in a tabular format.
	This limitation merely states that the method comprises a step for storing data in a database. Such limitations amount to no more than merely storing data, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a data ingestion tool, a plurality of databases, and an NLP model), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Pages 4 and 10-12). 
	Additionally, the following limitation identified above as insignificant extra-solution activity (mere data gathering) has been revaluated in Step 2B:
using one or more data ingestion tools to identify and extract claim events from available databases, wherein the claim events are related to business risks, and wherein the business risks comprise startup company risks, and wherein the data ingestion tools are used continuously or in real time.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Additionally, the following limitation identified above as insignificant extra-solution activity (merely storing data) has been revaluated in Step 2B:
storing the one or more sentences in a database in a tabular format.
	In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 2 and 3 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 2 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 2 and 1 is that claim 2 is drafted as a system rather than as a method. Similarly, as described above regarding claim 1, claim 2 recites generic computer components (e.g. a computer system comprising one or more processor and one or more storage devices, one or more data ingestion tools, databases, and an NLP model) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 2, claim 2 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 3 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 3 and 1 is that claim 3 is drafted as a hardware storage device rather than as a method. Similarly, as described above regarding claim 1, claim 3 recites generic computer components (e.g. one or more hardware storage devices, one or more processors, one or more data ingestion tools, databases, and an NLP model) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 3, claim 3 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 4-9 are also rejected under 35 U.S.C. 101 for the reasons described below:  
	Claims 4-9 simply provide further definition to the “business risks” and “startup company risks” recited in independent claims 1-3. Simply stating that these risks comprise various specific types of risk (e.g., investor operational strength, investor reputational strength, founder operational strength founder reputational strength, business plan guidelines and guidelines for retaining one or more board members, and guidelines for establishing an emergency preparedness program) does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of risk analyzed by the system.   
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-3, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Drennan (U.S. Pre-Grant Publication No. 20170039656) in view of Hail (U.S. Patent No. 7739133) and Zaman (U.S. Pre-Grant Publication No. 20190385100).

Claim 1
	Regarding Claim 1, Drennan teaches:
A method of developing an insurance code set, wherein the method comprises the steps of (See at least Paragraphs 21-26: Describes a system/method for analyzing a large amount of insurance claim files to develop a database of "semantic rule identifiers" [i.e. an insurance code set, See Figure 4]):
using one or more data ingestion tools to identify and extract claim events from available databases (See at least Paragraphs 19 and 22: Describes a "text mining platform" [i.e. a data ingestion tool] that receives a large amount of insurance claim data [i.e. claim events] from multiple sources);
wherein the data ingestion tools are used continuously or in real time (See at least Paragraph 22: The insurance claim files are received in substantially real time);
translating each claim event into one or more sentences using a natural language processing model (See at least Paragraph 23: The received text input data is aggregated and mapped to create composite input text data [i.e. one or more sentences]. The text input data may be analyzed using Natural Language Processing [See Paragraph 40]);
storing the one or more [[sentences]] in a database in a tabular format (See at least Paragraphs 32 and 33: A semantic rule database may store one or more semantic tags in a table. These semantic tags correspond to various words/phrases which indicate that a particular event possibly associated with the claim file [e.g. a semantic tag of “dog” may indicate that the claim corresponds to an animal bite, See Paragraph 20]. Examiner’s Note: Drennan does not explicitly teach that the semantic rule database stores complete sentences in the table. Rather, Drennan teaches that individual terms are stored in the table. However, Hail does teach this feature as described below);
accessing the tabular format and assigning a code to each entry, thereby developing an insurance code set (See at least Paragraph 25: Each entry to the database may include a "rule identifier" [i.e. a code, See Figure 4]. The rule identifier is a unique alphanumeric code identifying a result of text analysis [See Paragraph 33]).

	Regarding Claim 1, Drennan does not explicitly teach, but Hail, however, does teach:
storing the one or more sentences in a database in a tabular format (See at least Col. 6, Lines 16-26: Describes a data table for storing information corresponding to an insurance claim. The system may group textual input into sentences [See Col. 5, Lines 40-64]. Once the textual input is grouped into sentences, the system stores the sentences in a data table [See Figure 5]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan and Hail in order to improve the insurance company’s ability to accurately identify relevant information from a claim file. Automating this process is especially useful when this information is buried or obscured in adjuster notes that are accumulated over the life of the claim (See Col. 1, Line 45 - Col. 2, Line 17). Utilizing full sentences, in addition to non-sentence text, further improves the system’s ability to accurately determine the relevancy of the information to the insurance company.

	Regarding Claim 1, the combination of Drennan and Hail does not explicitly teach, but Zaman, however, does teach:
wherein the claim events are related to business risks, and wherein the business risks comprise startup company risks (See at least Paragraphs 35-39: Describes a system for evaluating the quality of a startup company [Also see Paragraph 3]. The system may gather various information regarding the startup, such as the experience and ability of the company's leadership, to determine the quality [i.e., the riskiness] of the startup).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, and Zaman in order to provide an improved method for determining the quality of a startup company or to predict whether or not it will succeed (Zaman: Paragraph 3). This would allow an insurance company to make better decisions regarding how startup businesses should be insured.

Claim 2
	Regarding Claim 2, Drennan teaches:
A computer system for developing an insurance code set (See at least Paragraphs 21-26: Describes a system/method for analyzing a large amount of insurance claim files to develop a database of "semantic rule identifiers" [i.e. an insurance code set, See Figure 4]), comprising: one or more processor (See at least Paragraph 27: The text mining apparatus comprises a processor); and one or more storage devices having stored thereon computer-executable instructions (See at least Paragraph 28: The text mining apparatus also comprises a storage device comprising instructions), which are executable by the one or more processors to cause the computer system to (See at least Paragraphs 21-26: Describes a system/method for analyzing a large amount of insurance claim files to develop a database of "semantic rule identifiers" [i.e. an insurance code set, See Figure 4]):
use one or more data ingestion tools to identify and extract claim events from available databases (See at least Paragraphs 19 and 22: Describes a "text mining platform" [i.e. a data ingestion tool] that receives a large amount of insurance claim data [i.e. claim events] from multiple sources);
wherein the data ingestion tools are used continuously or in real time (See at least Paragraph 22: The insurance claim files are received in substantially real time);
translate each claim event into one or more sentences using a natural language processing model (See at least Paragraph 23: The received text input data is aggregated and mapped to create composite input text data [i.e. one or more sentences]. The text input data may be analyzed using Natural Language Processing [See Paragraph 40]);
store the one or more [[sentences]] in a database in a tabular format (See at least Paragraphs 32 and 33: A semantic rule database may store one or more semantic tags in a table. These semantic tags correspond to various words/phrases which indicate that a particular event possibly associated with the claim file [e.g. a semantic tag of “dog” may indicate that the claim corresponds to an animal bite, See Paragraph 20]. Examiner’s Note: Drennan does not explicitly teach that the semantic rule database stores complete sentences in the table. Rather, Drennan teaches that individual terms are stored in the table. However, Hail does teach this feature as described below);
access the tabular format and assigning a code to each entry, thereby developing an insurance code set (See at least Paragraph 25: Each entry to the database may include a "rule identifier" [i.e. a code, See Figure 4]. The rule identifier is a unique alphanumeric code identifying a result of text analysis [See Paragraph 33]).

	Regarding Claim 2, Drennan does not explicitly teach, but Hail, however, does teach:
store the one or more sentences in a database in a tabular format (See at least Col. 6, Lines 16-26: Describes a data table for storing information corresponding to an insurance claim. The system may group textual input into sentences [See Col. 5, Lines 40-64]. Once the textual input is grouped into sentences, the system stores the sentences in a data table [See Figure 5]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan and Hail in order to improve the insurance company’s ability to accurately identify relevant information from a claim file. Automating this process is especially useful when this information is buried or obscured in adjuster notes that are accumulated over the life of the claim (See Col. 1, Line 45 - Col. 2, Line 17). Utilizing full sentences, in addition to non-sentence text, further improves the system’s ability to accurately determine the relevancy of the information to the insurance company.

	Regarding Claim 2, the combination of Drennan and Hail does not explicitly teach, but Zaman, however, does teach:
wherein the claim events are related to business risks, and wherein the business risks comprise startup company risks (See at least Paragraphs 35-39: Describes a system for evaluating the quality of a startup company [Also see Paragraph 3]. The system may gather various information regarding the startup, such as the experience and ability of the company's leadership, to determine the quality [i.e., the riskiness] of the startup).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, and Zaman in order to provide an improved method for determining the quality of a startup company or to predict whether or not it will succeed (Zaman: Paragraph 3). This would allow an insurance company to make better decisions regarding how startup businesses should be insured.

Claim 3
	Regarding Claim 3, Drennan teaches:
One or more hardware storage devices having stored thereon computer-executable instructions, which are executable by one or more processors of a computing system to cause the computer system to (See at least Paragraphs 27 and 28: Describes a “text mining apparatus” comprising a processor a storage device comprising instructions):
use one or more data ingestion tools to identify and extract claim events 14Atty Dkt.: VO-002.02 from available databases (See at least Paragraphs 19 and 22: Describes a "text mining platform" [i.e. a data ingestion tool] that receives a large amount of insurance claim data [i.e. claim events] from multiple sources);
wherein the data ingestion tools are used continuously or in real time (See at least Paragraph 22: The insurance claim files are received in substantially real time);
translate each claim event into one or more sentences using a natural language processing model (See at least Paragraph 23: The received text input data is aggregated and mapped to create composite input text data [i.e. one or more sentences]. The text input data may be analyzed using Natural Language Processing [See Paragraph 40]);
store the one or more [[sentences]] in a database in a tabular format (See at least Paragraphs 32 and 33: A semantic rule database may store one or more semantic tags in a table. These semantic tags correspond to various words/phrases which indicate that a particular event possibly associated with the claim file [e.g. a semantic tag of “dog” may indicate that the claim corresponds to an animal bite, See Paragraph 20]. Examiner’s Note: Drennan does not explicitly teach that the semantic rule database stores complete sentences in the table. Rather, Drennan teaches that individual terms are stored in the table. However, Hail does teach this feature as described below);
access the tabular format and assigning a code to each entry, thereby developing an insurance code set (See at least Paragraph 25: Each entry to the database may include a "rule identifier" [i.e. a code, See Figure 4]. The rule identifier is a unique alphanumeric code identifying a result of text analysis [See Paragraph 33]).

	Regarding Claim 3, Drennan does not explicitly teach, but Hail, however, does teach:
store the one or more sentences in a database in a tabular format (See at least Col. 6, Lines 16-26: Describes a data table for storing information corresponding to an insurance claim. The system may group textual input into sentences [See Col. 5, Lines 40-64]. Once the textual input is grouped into sentences, the system stores the sentences in a data table [See Figure 5]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan and Hail in order to improve the insurance company’s ability to accurately identify relevant information from a claim file. Automating this process is especially useful when this information is buried or obscured in adjuster notes that are accumulated over the life of the claim (See Col. 1, Line 45 - Col. 2, Line 17). Utilizing full sentences, in addition to non-sentence text, further improves the system’s ability to accurately determine the relevancy of the information to the insurance company.

	Regarding Claim 3, the combination of Drennan and Hail does not explicitly teach, but Zaman, however, does teach:
wherein the claim events are related to business risks, and wherein the business risks comprise startup company risks (See at least Paragraphs 35-39: Describes a system for evaluating the quality of a startup company [Also see Paragraph 3]. The system may gather various information regarding the startup, such as the experience and ability of the company's leadership, to determine the quality [i.e., the riskiness] of the startup).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, and Zaman in order to provide an improved method for determining the quality of a startup company or to predict whether or not it will succeed (Zaman: Paragraph 3). This would allow an insurance company to make better decisions regarding how startup businesses should be insured.

Claim 4
	Regarding Claim 4, the combination of Drennan and Hail does not explicitly teach, but Zaman, however, does teach:
wherein the startup company risks comprise investor operational strength, investor reputational strength, founder operational strength and founder reputational strength (See at least Paragraphs 36 and 39: The information gathered regarding the startup includes the success rate of the founder's initial investors [i.e., investor operational/reputational strength; Paragraph 36] and the experience, education, and ability of the founders of the startup [i.e., founder operational/reputational strength; Paragraph 39]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, and Zaman in order to provide an improved method for determining the quality of a startup company or to predict whether or not it will succeed (Zaman: Paragraph 3). This would allow an insurance company to make better decisions regarding how startup businesses should be insured.

Claim 6
	Regarding Claim 6, the combination of Drennan and Hail does not explicitly teach, but Zaman, however, does teach:
wherein the startup company risks comprise investor operational strength, investor reputational strength, founder operational strength and founder reputational strength (See at least Paragraphs 36 and 39: The information gathered regarding the startup includes the success rate of the founder's initial investors [i.e., investor operational/reputational strength; Paragraph 36] and the experience, education, and ability of the founders of the startup [i.e., founder operational/reputational strength; Paragraph 39]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, and Zaman in order to provide an improved method for determining the quality of a startup company or to predict whether or not it will succeed (Zaman: Paragraph 3). This would allow an insurance company to make better decisions regarding how startup businesses should be insured.

Claim 8
	Regarding Claim 8, the combination of Drennan and Hail does not explicitly teach, but Zaman, however, does teach:
wherein the startup company risks comprise investor operational strength, investor reputational strength, founder operational strength and founder reputational strength (See at least Paragraphs 36 and 39: The information gathered regarding the startup includes the success rate of the founder's initial investors [i.e., investor operational/reputational strength; Paragraph 36] and the experience, education, and ability of the founders of the startup [i.e., founder operational/reputational strength; Paragraph 39]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, and Zaman in order to provide an improved method for determining the quality of a startup company or to predict whether or not it will succeed (Zaman: Paragraph 3). This would allow an insurance company to make better decisions regarding how startup businesses should be insured.

14.	Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Drennan (U.S. Pre-Grant Publication No. 20170039656) in view of Hail (U.S. Patent No. 7739133) and Zaman (U.S. Pre-Grant Publication No. 20190385100), and in further view of Bateman (U.S. Pre-Grant Publication No. 20160117774) and Jalinous (U.S. Pre-Grant Publication No. 20080133300).

Claim 5
	Regarding Claim 5, the combination of Drennan, Hail, and Zaman does not explicitly teach, but Bateman, however, does teach:
wherein the business risks further comprise strategic risk… wherein strategic risk comprises business plan guidelines and guidelines for retaining one or more board members (See at least Paragraph 280-303: Describes a system for a system for assessing the level of social responsibility of a business and for monitoring improvements using the assessed level as a baseline. The data used to assess the company comprises various information regarding the board of directors, such as the structure and responsibilities of the board, the evaluation process for the board, and the compensation system for directors [i.e., information related to the company's guidelines for retaining a board member]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, Zaman, and Bateman in order to provide an improved method for determining the performance of a company in a variety of categories, such as the management of the board of directors (Bateman: Paragraph 2). Although Bateman does not teach that this data is used to generate an insurance code set, it would have been obvious to one of ordinary skill in the art that the data set disclosed by Drennan could be modified to include the data disclosed by Bateman.

	Regarding Claim 5, the combination of Drennan, Hail, and Zaman does not explicitly teach, but Jalinous, however, does teach:
wherein the business risks further comprise… preparedness risk… wherein preparedness risk comprises guidelines for establishing an emergency preparedness program and guidelines for a hazard vulnerability assessment (See at least Paragraph 4: Describes a system for identifying/diagnosing the risk factors threatening an enterprise. This may include identifying a preparedness plan to respond and recover to incidents).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, Zaman, and Jalinous in order to provide an improved method for mitigating risk by preparing prevention and/or preparedness plans, and continuously monitoring system data for signals indicating the need for preventive action or response to an incident (Jalinous: Paragraph 2). Although Jalinous does not teach that this data is used to generate an insurance code set, it would have been obvious to one of ordinary skill in the art that the data set disclosed by Drennan could be modified to include the data disclosed by Jalinous.

Claim 7
	Regarding Claim 7, the combination of Drennan, Hail, and Zaman does not explicitly teach, but Bateman, however, does teach:
wherein the business risks further comprise strategic risk… wherein strategic risk comprises business plan guidelines and guidelines for retaining one or more board members (See at least Paragraph 280-303: Describes a system for a system for assessing the level of social responsibility of a business and for monitoring improvements using the assessed level as a baseline. The data used to assess the company comprises various information regarding the board of directors, such as the structure and responsibilities of the board, the evaluation process for the board, and the compensation system for directors [i.e., information related to the company's guidelines for retaining a board member]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, Zaman, and Bateman in order to provide an improved method for determining the performance of a company in a variety of categories, such as the management of the board of directors (Bateman: Paragraph 2). Although Bateman does not teach that this data is used to generate an insurance code set, it would have been obvious to one of ordinary skill in the art that the data set disclosed by Drennan could be modified to include the data disclosed by Bateman.

	Regarding Claim 7, the combination of Drennan, Hail, and Zaman does not explicitly teach, but Jalinous, however, does teach:
wherein the business risks further comprise… preparedness risk… wherein preparedness risk comprises guidelines for establishing an emergency preparedness program and guidelines for a hazard vulnerability assessment (See at least Paragraph 4: Describes a system for identifying/diagnosing the risk factors threatening an enterprise. This may include identifying a preparedness plan to respond and recover to incidents).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, Zaman, and Jalinous in order to provide an improved method for mitigating risk by preparing prevention and/or preparedness plans, and continuously monitoring system data for signals indicating the need for preventive action or response to an incident (Jalinous: Paragraph 2). Although Jalinous does not teach that this data is used to generate an insurance code set, it would have been obvious to one of ordinary skill in the art that the data set disclosed by Drennan could be modified to include the data disclosed by Jalinous.

Claim 9
	Regarding Claim 9, the combination of Drennan, Hail, and Zaman does not explicitly teach, but Bateman, however, does teach:
wherein the business risks further comprise strategic risk… wherein strategic risk comprises business plan guidelines and guidelines for retaining one or more board members (See at least Paragraph 280-303: Describes a system for a system for assessing the level of social responsibility of a business and for monitoring improvements using the assessed level as a baseline. The data used to assess the company comprises various information regarding the board of directors, such as the structure and responsibilities of the board, the evaluation process for the board, and the compensation system for directors [i.e., information related to the company's guidelines for retaining a board member]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, Zaman, and Bateman in order to provide an improved method for determining the performance of a company in a variety of categories, such as the management of the board of directors (Bateman: Paragraph 2). Although Bateman does not teach that this data is used to generate an insurance code set, it would have been obvious to one of ordinary skill in the art that the data set disclosed by Drennan could be modified to include the data disclosed by Bateman.

	Regarding Claim 9, the combination of Drennan, Hail, and Zaman does not explicitly teach, but Jalinous, however, does teach:
wherein the business risks further comprise… preparedness risk… wherein preparedness risk comprises guidelines for establishing an emergency preparedness program and guidelines for a hazard vulnerability assessment (See at least Paragraph 4: Describes a system for identifying/diagnosing the risk factors threatening an enterprise. This may include identifying a preparedness plan to respond and recover to incidents).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan, Hail, Zaman, and Jalinous in order to provide an improved method for mitigating risk by preparing prevention and/or preparedness plans, and continuously monitoring system data for signals indicating the need for preventive action or response to an incident (Jalinous: Paragraph 2). Although Jalinous does not teach that this data is used to generate an insurance code set, it would have been obvious to one of ordinary skill in the art that the data set disclosed by Drennan could be modified to include the data disclosed by Jalinous.

Response to Arguments
15.	Applicant’s arguments filed September 5, 2022 have been fully considered.
 
Arguments Regarding 35 U.S.C. 101
16.	Applicant’s arguments (Amendment, Pgs. 5-7) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 6 of their remarks, the applicant argues, “There is no preemption of an abstract idea here.” The examiner notes that preemption is not a standalone test for patent eligibility. Furthermore, preemption concerns have already been addressed by the Examiner through the application of the two-step framework. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim (See Ariosa Diagnostics, In.c v. Seqenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Tech., Inc. v. Amazon.com, Inc. 788 F.3d 1359, 1362-63 (Fed Cir. 2015); Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017)).  While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility (Ariosa, 788 F.3d 1379).
Additionally, on page 7 of their remarks, the applicant argues, “In the instant case, one is better able to determine attributes posed by certain entities when data ingestion tools are used continuously, or in real time, and are focused on startup business risk. This is a technological advancement; being able to understand a company’s attributes in real time/continuously is more than cutting edge.” The examiner respectfully disagrees. While the examiner recognizes that using real time data is beneficial when performing data analysis, the claims do not recite any limitation that amounts to an improvement to data collection/processing technology. Rather, the claims simply provide a brief, generic statement that the data ingestion tools are used in real-time. The claims do not provide any detail regarding how the data ingestion technology has been improved. Therefore, this amounts to no more than mere data gathering, as described above.
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Arguments Regarding 35 U.S.C. 103
17.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/               Examiner, Art Unit 3696                                                                                                                                                                                         
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696